Citation Nr: 0127773	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-19 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 until 
March 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the February 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.

In October 2001, the veteran testified at a hearing before 
the undersigned Acting Member of the Board, via video 
conference techniques.  At that time, the veteran indicated 
he was accepting the video conference hearing in lieu of an 
in-person hearing; a transcript of that hearing is of record.

Evidence pertinent to the issue on appeal was received 
subsequent to the Board hearing in October 2001.  The veteran 
has waived initial RO consideration of this evidence. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  While the medical evidence of record contains an opinion 
suggesting that the veteran's COPD may have been present 
prior to the veteran's service separation, the evidence 
indicates that the veteran's COPD was secondary to tobacco 
use during service. 



CONCLUSION OF LAW

The veteran's COPD has been medically linked to a history of 
tobacco use during active service.  See 38 U.S.C.A. §§ 1101, 
1103, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to service connection for 
COPD.  He specifically maintains that his work as a 
construction equipment operator during active duty exposed 
him to diesel fuel, smoke, fumes, and dust.  The veteran 
essentially contends that this exposure caused his current 
COPD.

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).

Under the VCAA, the VA has a duty to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  In the present case, the 
Board finds that the rating decisions, the statement of the 
case, and the supplemental statement of the case provided to 
the veteran specifically satisfy the requirement of 
38 U.S.C.A. § 5103 in that they clearly notify the veteran of 
the evidence necessary to substantiate his claim of service 
connection for COPD.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.

Additionally, the VCAA includes a duty to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
In this case, the Board notes that the veteran's 
representative reports that the veteran's claims file is 
missing the last three years of his service medical records.  
However, the Board notes that the service medical records in 
the veteran's claims file includes treatment records dated 
from 1975 through 1977.  Additionally, review of the file 
reveals that the veteran's service medical records include 
all medical records necessary to make a decision on the 
veteran's claim, including the veteran's October 1977 
retirement examination.

The veteran's representative also argues that there was no 
consideration given to the veteran in requesting a pulmonary 
specialist review the evidence of record to include the nexus 
opinion of the veteran's primary care physician.  However, a 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  See 38 U.S.C.A. § 5103A; 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  Review of the file confirms 
that the veteran's service medical records were obtained, and 
all available records in relation to the veteran's claim of 
entitlement to service connection for COPD have been obtained 
and associated with the claims file.  As a result, the record 
includes several opinions regarding the etiology of the 
veteran's COPD.  Thus, the Board is unaware of any further 
evidence that can be used to assist the veteran and finds 
that the record contains sufficient medical evidence to 
decide the claim.  As such, an medical expert review of the 
file is not necessary.

Furthermore, the Board notes that the RO reviewed the 
veteran's appeal under the new VCAA provisions in the January 
2001 supplemental statement of the case, and provided the 
veteran with a copy of the new law.  Therefore, the Board 
finds that all relevant facts have been properly and 
sufficiently developed, and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by current law.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Under these circumstances, the Board finds that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  As such, the Board will proceed with appellate 
review.

In the present case, the veteran has maintained his exposure 
to exhaust fumes during service resulted in a manifestation 
of COPD.  Service connection will be granted for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  In addition, certain 
chronic diseases, such as bronchiectasis, may be presumed to 
have been incurred during service if they manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all other 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303 (a). 

The Board notes that recently passed legislation prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  See 38 U.S.C.A. § 1103.  This new section applies 
only to claims filed after June 9, 1998.  As the veteran in 
the present case filed his claim in December 1999, this 
provision will affect disposition of this appeal.

A review of the veteran's service medical records reveals 
that the veteran's July 1957 enlistment examination does not 
identify any complaints or findings of COPD.  Upon clinical 
examination, the veteran's lungs and chest were found to be 
normal.  Service medical records reveal that the veteran was 
diagnosed with slight tonsillitis in March 1959.  In 
September 1959, the veteran sought treatment for pain in his 
chest.  He was diagnosed with acute bronchitis, and was 
advised not to smoke.  The veteran was diagnosed with acute 
tonsillitis in November 1959, April 1960, and November 1961.  
An undated medical entry indicates that the veteran was 
diagnosed with an upper respiratory infection, and was 
advised not to smoke.  The veteran sought treatment for a 
cough, and was diagnosed with an upper respiratory infection 
in February and June 1964.  

November 1964 and October 1966 examination reports note no 
complaints or findings of COPD, and there is no suggestion 
that the veteran's lungs and chest were abnormal.  At 
examinations in December 1966 and January 1967, there were no 
complaints or findings of COPD.  Both times, the veteran's 
lungs and chest were found to be normal upon clinical 
examination.  In February 1967, the veteran sought treatment 
for a throat infection.  An undated entry (probably dated 
around 1967) indicates that the veteran was diagnosed with an 
upper respiratory infection.  In an August 1968 bacteriology 
report, the examiner noted alpha strep.  In January 1973, the 
veteran was diagnosed with a viral syndrome.  In February 
1973, the veteran was diagnosed with a viral upper 
respiratory infection and rhonchi.  A subsequent radiographic 
report found no significant abnormality.  

Additional service medical records include an August 1973 
physical profile serial report which reported no complaints 
or findings of COPD.  The examiner noted that the veteran had 
no defects.  An October 1973 examination reported no 
complaints or findings of COPD, and the examiner noted that 
the veteran's lungs and chest were normal.  No significant 
abnormality was found in a December 1973 chest x-ray.  The 
veteran complained of chest congestion and a dry cough in 
January 1974.  The examiner diagnosed the veteran with 
pneumonia.  In December 1974, the veteran was diagnosed with 
mild hyperventilation syndrome.   In April 1974, the veteran 
complained of pain in his throat, and was diagnosed with 
strep throat.  A report from the tumor board dated in 
December 1975 indicates that the veteran had a one-and-a-half 
month history of an elevated crusty region on his upper lip.  
The lesion was discovered to be squamous cell carcinoma.  The 
lesion was removed, and the veteran was encouraged to quit 
smoking.  The veteran was diagnosed with strep throat in 
April and May 1977.  The veteran's October 1977 retirement 
examination reported no complaints or findings of COPD.  The 
veteran reported a history of throat trouble, and shortness 
of breath.  Upon clinical evaluation, the veteran's lungs and 
chest were reported to be normal.

After separation from service, the veteran was afforded a VA 
compensation examination in June 1978.  The veteran reported 
no complaints.  A chest x-ray was negative for any active 
pulmonary infiltrate.  Upon clinical examination, the 
examiner found mucosa normal in the throat, and the tonsils 
to be hypertrophic and not septic.  The examiner found 
mobility, palpation, percussion, and auscultation of the 
respiratory system to be within normal limits.  There was no 
diagnosis of COPD, or any other related respiratory disorder.

VA medical records reveal that respiratory tests were 
performed in November 1980.  Examination reports indicate 
that the veteran's forced expiratory flows were moderately 
decreased with a moderately decreased forced vital capacity.  
The spirometry revealed a moderately obstructive ventilatory 
defect due to airways disease.  The examiner advised further 
testing with response to bronchodilators.  

A VA consultation was performed in December 1980.  The 
veteran gave no past history of pulmonary disease, and 
reported that he smoked one to two packs of cigarettes per 
day for the past 25 years.  The veteran reported no dyspnea 
on exertion, chronic cough, asthma, hemoptysis, chronic 
sinusitis, seasonal allergies, or lung disease.  The examiner 
noted recent abnormal pulmonary function tests, consistent 
with COPD.  Upon clinical examination, the examiner found 
that the veteran's breath sounds were not restricted, but the 
expiration was mildly prolonged.  The examiner found few 
adventitial sounds at both lung bases, with wheezes on forced 
expiration.  Pulmonary function testing revealed moderate 
obstruction without significant reversibility.  The veteran 
was diagnosed with moderate COPD secondary to cigarettes.  
The examiner noted that it was asymptomatic and not limiting 
or disqualifying for the veteran's current job.  The examiner 
noted that he "stressed to patient importance of 
discontinuing cigarettes, as his COPD stands definite 
probability over next ten to twenty years of progressing to 
point of physical limitation."  (emphasis in original).         

Medical records from Wright-Patterson Medical Center dated 
December 1980 reveal a diagnosis of moderate obstructive 
disease with moderate small airways disease without a 
significant reversible component.  

The veteran submitted a November 1999 letter from Theodore W. 
Pope, M.D., the veteran's primary care physician.  Dr. Pope 
noted that he was unable to review all of the veteran's 
service medical records, and that the earliest medical record 
that he reviewed was dated June 1980.  Dr. Pope found that 
the veteran's December 1980 pulmonary function test revealed 
moderate obstructive pulmonary disease.  Dr. Pope noted that 
"[t]hese abnormalities are most likely the result of chronic 
cigarette smoking."  Dr. Pope opined that the veteran's 
pulmonary disease was present to a similar degree at the time 
of the veteran's retirement from service in 1978.

The veteran also submitted a January 2000 letter from Dr. 
Pope, which is identical to the November 1999 letter, aside 
from an additional concluding paragraph in which Dr. Pope 
reported that the veteran's current pulmonary disease had 
progressed to the point where he will require supplemental 
oxygen therapy on a long-term basis.  Dr. Pope also reported 
that pulmonary function tests performed in April 1999 
revealed severe obstructive airway dysfunction.

The veteran was afforded a RO hearing in August 2000.  The 
veteran reported that he was on sick call many times during 
active duty.  He also reported that he was constantly short 
of breath between 1967 and 1969.  The veteran stated that he 
was exposed to dust, dirt, and fumes during his work as a 
construction equipment operator during service.  The veteran 
suggested that his separation from service examination was 
rushed. 

In a September 2000 letter, Dr. Pope reported that he had the 
opportunity to review the veteran's service medical records 
dated from 1957 to 1977.  Dr. Pope noted that there were 
several diagnoses of upper respiratory tract infections 
during service.  Dr. Pope indicated that there was no 
evidence of pulmonary function studies among the documents he 
reviewed, other than the December 1980 tests that he 
discussed in a previous statement.  Dr. Pope reported that 
pulmonary function tests performed in August 2000 revealed 
severe obstructive pulmonary dysfunction.  Dr. Pope opined 
that the onset of the veteran's COPD predates his retirement 
from active duty, although Dr. Pope stated that it was 
"impossible for [him] to state with any certainty if [the 
COPD] process was a contributing factor to [the veteran's] 
respiratory problems or the atrial fibrillation in 1973."

The veteran was afforded a Board video conference hearing in 
October 2001.  The veteran reported that he was exposed to 
diesel fumes during his time as a construction equipment 
operator while on active duty.  The veteran reported that he 
did not have a pulmonary function test performed while in 
service, and that his first pulmonary function test was 
performed after his retirement from service.  Subsequent to 
the Board hearing, in October 2001, the veteran submitted two 
articles on the human health impacts from exposure to diesel 
exhaust.  

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  However, based upon this evidence, and in 
light of the law pertaining to tobacco use, the Board finds 
that service connection for COPD is denied, for the following 
reasons.

Although the evidence establishes that the veteran currently 
suffers from COPD, the veteran's service medical records are 
entirely silent for any evidence of COPD, or for a related 
chronic respiratory disorder.  Moreover, there is no medical 
evidence of record that COPD manifested within one year of 
service separation.  While the veteran's service medical 
records do indicate treatment for some respiratory 
infections, these infections were generally noted to be acute 
in nature.  Service medical records are negative for any 
pulmonary function testing, and the veteran testified that he 
never had a pulmonary function test during service.  Although 
the veteran reported a history of shortness of breath upon 
service separation, there was no indication that he was 
diagnosed with COPD or a chronic respiratory disease upon 
separation from service.  In addition, at a VA examination 
conducted approximately three months after separation from 
service, the veteran reported no complaints of a respiratory 
disorder, and radiographic reports were negative for any 
active pulmonary infiltrate.  In fact, the first diagnosis of 
COPD was two years after discharge from service.  As such, 
based on the foregoing, there is no medical evidence 
establishing COPD on a direct or presumptive basis.  

Despite the above evidence, the Board acknowledges statements 
from Dr. Pope dated in November 1999 and January 2000, in 
which he indicates that the veteran's pulmonary disease was 
present to a similar degree at the time of his retirement in 
1978.  Additionally, in a September 2000 statement from Dr. 
Pope, he opined that the onset of the veteran's COPD predates 
his retirement from active service.  However, Dr. Pope offers 
no reasons for those opinions, and in fact, in the September 
2000 statement he indicates that it would be "impossible" 
to state with certainty that the veteran's COPD was related 
to his in-service respiratory problems.  More significantly, 
in Dr. Pope's earlier statements, dated in November 1999 and 
January 2000, he stated that the veteran's COPD was most 
likely the result of chronic cigarette smoking.  While he did 
not restate that opinion in the September 2000 letter, he did 
not indicate that his opinion in that regard had changed.  

As noted earlier in this decision, because the veteran filed 
his claim for COPD after June 1998, the provisions of 
38 U.S.C.A. § 1103 apply.  Under 38 U.S.C.A. § 1103, 
notwithstanding any other provision of law, a veteran's 
disability shall not be considered to have resulted from 
personal injury suffered or disease contracted during active 
service on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.

In the present case, although the veteran did not expressly 
file a claim for disease caused by tobacco use during 
service, the record contains medical opinions from two 
separate sources which indicate that the veteran's COPD was 
due to cigarette smoking.  There is also evidence that the 
veteran smoked throughout military service, and was advised 
by medical professionals during service to quit smoking, 
including after he had squamous cell carcinoma removed from 
his lower lip in April 1974.  A VA consultation performed two 
years after separation from service diagnosed the veteran 
with COPD secondary to cigarettes.  The examiner noted that 
he "stressed to patient importance of discontinuing 
cigarettes, as his COPD stands definite probability over next 
ten to twenty years of progressing to point of physical 
limitation."  Furthermore, Dr. Pope wrote in November 1999 
and January 2000 that the veteran's COPD is most likely the 
result of chronic cigarette smoking.  Moreover, there is no 
medical evidence of record that suggests that the veteran's 
COPD was caused by anything other than cigarette smoking 
during service.

The veteran's representative argues that there was no 
consideration given to Dr. Pope's opinion linking the 
veteran's COPD to service.  To the contrary, the Board 
acknowledges Dr. Pope's September 2000 statement in which he 
suggests that the veteran's COPD pre-dated his discharge from 
active service.  However, in two earlier statements dated in 
November 1999 and January 2000, Dr. Pope indicated that 
cigarette smoking likely caused the veteran's COPD.  While 
Dr. Pope did not have the benefit of reviewing the veteran's 
service medical records when he rendered the November 1999 
and January 2000 statements, his September 2000 statement was 
based on a review of the veteran's service medical records, 
and Dr. Pope did not change his earlier opinion that the 
veteran's COPD was due to cigarette smoking.  Therefore, the 
Board finds that although Dr. Pope suggested that the 
veteran's COPD may have pre-dated his separation from 
service, he linked the COPD to cigarette smoking.  The record 
is clear that the veteran had a history of cigarette smoking 
during service, and was advised to stop smoking on several 
occasions by medical providers.  As such, under the 
applicable law, if the Board were to grant service connection 
for the veteran's COPD based on Dr. Pope's opinion, such an 
action would be direct conflict with 38 U.S.C.A. § 1103, 
which prohibits service connection for diseases attributable 
to the use of tobacco products during service.  Thus, the 
veteran's claim for service connection for COPD is denied as 
a matter of law under 38 U.S.C.A. § 1103.

The Board acknowledges the veteran's contentions that his 
current COPD was manifested in or is otherwise related to 
service due to his exposure to dirt, dust, and fumes.  
However, as the veteran is a lay person with no apparent 
medical expertise or training, his statements alone are not 
enough to establish the etiology of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In short, as the medical evidence of record indicates that 
in-service tobacco use caused the veteran's COPD, and as the 
veteran's claim was filed in December 1999, which was after 
the effective date of 38 U.S.C.A. § 1103, there is no basis 
to award service connection for COPD, and the appeal is 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994) (where the law is dispositive, the claim should be 
denied on the basis of the absence of legal merit).  The 
Board has considered the benefit of the doubt doctrine in 
this case, but as this appeal is being denied based on the 
law, and not on the facts, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990). 


ORDER

Service connection for COPD is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

